internal_revenue_service national_office technical_advice_memorandum date tam-138289-03 cc intl b05 number release date index uil no case-mis no advisee's office taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------- ----------------------------- --------------------------------------- ---------------- ----------------------------- legend parent1 parent2 sub1 sub2 fsub3 country1 date1 date2 date3 date4 date5 date6 date7 date8 date9 date10 date11 date12 amount1 amount2 amount3 amount4 ----------------------- -------------------------------------------- ------------------------ ------------------------------- ------------------------------------------- -------- -------------------------- -------------------------- -------------------------- ----------------------- ---------------------- -------------------------- -------------------------- ------------------ ------------------------- --------------------------- --------------------------- --------------------- --------------- --------------- --------------- --------------- --------------- ----------------- --------------- ----------- ------- ------------- ----------- ----------- ----------- ----------- ------------- ------------- ------- ------- ------- ------- ------------------ ------------------------ ------------------------ --------------------------- -------------------- ----- ---- ------ ------ ------------- ------- amount5 amount6 amount7 amount amount9 amount10 amount11 amount12 amount13 amount14 amount15 amount16 year1 year2 year3 year4 business type1 firm1 person1 person2 percent1 percent2 percent3 percent4 title1 title2 issue s whether certain subordinated loan agreements the instruments are equity for u s federal_income_tax purposes assuming the instruments are equity for u s federal_income_tax purposes whether sub2 the holder of the instruments should include in income deemed dividends from the instruments conclusion s the instruments are properly characterized as equity for u s federal_income_tax purposes sub does not need to include in income any deemed dividends from the instruments facts parent1 a domestic_corporation is the parent of a u s consolidated_group this group includes sub1 a wholly-owned domestic subsidiary of parent1 and sub2 a wholly- owned domestic subsidiary of sub1 for purposes of the discussion herein parent1 sub1 and sub2 are referred to collectively as the taxpayer during taxable years year1 through year3 sub2 made a number of investments in fsub3 sub2’s wholly-owned country1 subsidiary sub2 and fsub3 are referred to collectively herein as the parties the investments consisted of both i a series of interest-bearing notes and ii a series of subordinated loan agreements at issue in this case is the proper treatment of the subordinated loan agreements the instruments the instruments are non-interest bearing instruments with no fixed maturity_date under the terms of the instruments the rights of the lender sub are subordinate to the rights of all creditors of the borrower fsub3 but are superior to all rights of the shareholders of the borrower thus in the event of liquidation or bankruptcy repayment of the instruments would occur after all creditors claims have been satisfied but before any payments or distributions to the shareholders under country1 law except in the case of a liquidation or bankruptcy of fsub3 any payments made with respect to the instruments are determined solely at the discretion of fsub3 in other words sub2 as holder of the instruments has no legal right under country1 to force any payment of principal or interest taxpayer has consistently characterized the instruments as equity for u s federal_income_tax purposes for all taxable years for example no interest_income with respect to the instruments was reflected on taxpayer’s form_1120 for the taxable years at issue furthermore no interest_expense with respect to the instruments was deducted in determining fsub3’s earnings_and_profits and the amounts advanced pursuant to the instruments were not included in the amount of the maximum loan balance outstanding as reflected on schedule m on fsub3’s form_5471 for each taxable_year at issue the form_5471 schedule f balance_sheet reported the instruments as common_stock in addition the instruments were consistently reported as equity contributions on form_926 for all relevant years the instruments have been characterized as inter-company indebtedness on fsub3’s financial statements however the instruments were eliminated in sub1’s consolidated financial statements for book purposes the instruments would be eliminated regardless of whether they were characterized as equity or debt the parties intended to create an equity_investment in fsub3 for u s tax purposes the parties made use of the instruments to minimize country1 taxes on date8 sub2 approached country1 tax authorities to obtain an advance clearance regarding the capital_tax treatment of the instruments country1 tax authorities confirmed that the instruments would be treated as indebtedness for country1 capital_tax purposes as a consequence no country1 capital_tax was imposed on the transfer of funds pursuant to the instruments for the tax years at issue fsub3 made interest payments on the interest-bearing notes but no interest or principal payments on the instruments - consistent with the parties’ intention to treat the amounts advanced under the instruments as an equity_investment fsub3’s projected cash flows at the time the instruments were executed as well as its actual cash flows during the term of the instruments through the end of the years at issue would have been insufficient to make payments on the instruments country1 capital_tax and income_tax law commercial and corporate law and accounting rules for purposes of country1 commercial and corporate law capital_tax income_tax law and statutory accounting rules the principal of the instruments is treated as indebtedness accordingly the parties have treated the instruments as indebtedness for such purposes country1 civil law does not legally require that principal or interest ever be paid for the instruments to qualify as indebtedness however country1 law requires interest to be imputed on the instruments on an annual basis fsub3 does not pay the imputed_interest to sub2 and the imputed_interest is treated as an equity contribution to fsub3 which is subject_to country1 capital_tax law and analysis in support of treating the instruments as debt not equity irs examiners make two arguments first the instruments should be treated as debt for u s tax purposes because taxpayer cannot disavow the form of the instruments and the instruments are debt in country1 and the instruments are in substance debt not equity under u s tax principles second assuming the instruments are equity for u s tax purposes the interest imputed on the instruments under foreign law should be treated as deemed dividends_paid to sub2 for u s income_tax purposes taxpayer responds to these arguments as follows first the instruments are equity not debt for u s tax purposes because taxpayer has consistently treated the instruments as equity for u s tax purposes and has never disavowed the form of the instruments and the instruments are equity under debt equity principles second sub2 did not receive dividends from the instruments under sec_301 and thus there is no basis for deeming that dividends were paid for u s tax purposes a the instrument is equity for u s tax purpose sec_1 the nondisavowal rule does not apply in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 however courts have long recognized that a taxpayer is free to structure his transactions as he chooses but once having done so must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 for this reason the courts have generally subjected taxpayers to a heightened standard of proof among other requirements before permitting them to disavow the form chosen and have the transaction taxed in accordance with substance see eg 641_f2d_376 5th cir 99_tc_561 fnma v commissioner 90_tc_405 based on the facts provided taxpayer has not disavowed the form it originally chose taxpayer has consistently characterized the instruments as equity for u s income_tax purposes for all taxable years for example no interest_income with respect to the instruments was reflected on the taxpayer’s form_1120 for the taxable years at issue furthermore no interest_expense with respect to the instruments was deducted in determining fsub3’s earnings_and_profits and the amounts advanced pursuant to the instruments were not included in the amount of the maximum loan balance outstanding as reflected on fsub3’s form_5471 for each taxable_year at issue the form_5471 balance_sheet reported the instruments as common_stock for each taxable_year at issue in addition the instruments were consistently reported as equity contributions on form_926 for all relevant years accordingly taxpayer is not subject_to the heightened standard of proof here because taxpayer did not disavow its form the instruments are equity under debt equity principles examinations also argues that the instruments should be treated as in substance debt not equity based on the eight factors set forth in notice_94_47 1994_1_cb_357 taxpayer argues that the instruments should be treated as equity based on the factors in notice_94_47 as well as additional common_law factors not addressed in notice_94_47 a notice_94_47 factors notice_94_47 provides that the characterization of an instrument as debt or equity for u s federal_income_tax purposes depends on the terms of the instrument and all surrounding facts and circumstances among the factors that may be considered in making such a determination are the following i whether there is an unconditional promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future ii whether the holder possesses the right to enforce the payment of principal and interest iii whether the rights of the holder of the instrument are subordinate to rights of general creditors iv whether the instrument gives the holder the right to participate in the management of the issuer v whether the issuer is thinly capitalized vi whether there is identity between the holders of the instrument and the equity holders of the issuer vii the label placed upon the instrument by the parties and viii whether the instrument is intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial_accounting purposes the weight given to any factor depends upon all of the facts and circumstances 326_us_521 the application of the foregoing factors is discussed below i whether there is an unconditional promise to pay a sum certain on demand or at a fixed maturity_date it is a well-established principle that a fixed maturity_date or repayment on demand is virtually essential for an instrument to be characterized as debt for u s federal_income_tax purposes and thus the lack of such a date strongly suggests that in substance the instrument is equity see eg laidlaw transportation inc v commissioner 75_tcm_2598 citing 464_f2d_394 5th cir the instruments do not provide for a fixed maturity_date or for repayment on demand accordingly this factor weighs strongly in favor of treating the instruments as equity ii whether the interest holders possess the right to enforce the payment of principal and interest courts have historically treated an instrument as equity when under the terms of the instrument the holder lacks the right to enforce payment of principal and interest see eg 107_f2d_3 5th cir the instruments do not provide for interest payments also the instruments only provide sub2 with a limited right to repayment of principal on condition of the dissolution or bankruptcy of fsub3 thus this factor also suggests the instruments are equity iii whether the rights of holders of the instrument are subordinate to the rights of general creditors if the rights of a related-party lender are subordinate to the rights of other corporate creditors such subordination generally is strong evidence that the related-party advance is an equity contribution rather than a loan because it indicates that the related_party shares more in the risks of the venture 52_tc_867 aff’d 435_f2d_118 6th cir under the instruments the rights of sub the lender are subordinate to the rights of all creditors of fsub3 the borrower but are superior to all rights of the shareholders sub2 of fsub3 thus this factor also strongly favors characterizing the instruments as equity iv whether the instrument gives the holder the right to participate in the management of the issuer sub2 the holder of the instruments is the sole shareholder of fsub3 the issuer of the instruments because sub2 controls fsub3 without regard to the instruments this factor is controlling v whether the issuer is thinly capitalized courts generally consider a borrower’s debt-to-equity_ratio and other financial data in deciding if it is thinly capitalized because thin or inadequate capitalization suggests that an advance is equity see eg 748_f2d_1365 9th cir however there is no maximum or minimum debt-to-equity_ratio that defines whether an instrument is debt or equity and courts often weigh other factors such as the purported borrower’s cash_flow and other means by which the borrower could repay the loan more heavily than the debt-to-equity_ratio see 827_f2d_1409 9th cir in light of the fact that fsub3's cash_flow appears to be insufficient to pay principal and interest on the instruments the taxpayer may be inadequately capitalized however it is not possible to determine from the facts whether this is the case vi whether there is identity between holders of the instrument and stockholders of the issuer the holder of the instruments sub2 and the sole shareholder of fsub3 are the same thus this factor supports treating the instruments as equity vii the label placed upon the instrument by the parties the instruments are entitled loan agreement for country purposes thus this factor supports debt treatment for federal_income_tax purposes viii whether the instrument is intended to be treated as debt or equity for non- tax purposes taxpayer characterizes the instruments as equity for u s federal_income_tax purposes but as debt for country1 book and tax purposes for u s book purposes the taxpayer consolidates fsub3 and sub2 so all inter-company debt and equity is eliminated in consolidation as discussed above the foreign law characterization of the instruments has little or no weight because country1 and the u s use different standards for classifying instruments as debt or equity for these reasons this factor has little or no impact on the federal_income_tax characterization of the instruments based on the foregoing analysis of the notice_94_47 factors the instruments are properly characterized as equity for u s federal_income_tax purposes taxpayer notes that notice_94_47 only addresses a portion of the debt equity characterization factors that have been developed in the case law some additional factors derived from the case law also support characterizing the instruments as equity the fact that a corporation cannot borrow similar amounts at rates and terms similar to those of the instrument from third parties strongly suggests that the instrument is equity a touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 as noted above the instruments by their terms gives the holder no right to interest or any other return on the funds advanced no right to demand repayment of the funds advanced except as a liquidation preference that is subordinate to the claims of fsub3’s general creditors it is very doubtful that any third-party creditor would lend funds on such terms thus this factor strongly suggests that the instruments should be treated as equity based on the debt equity factors in notice_94_47 and case law discussed above we conclude that the instruments are properly treated as equity not debt b examinations further contends that if the instruments are characterized as equity sub2 should be treated as receiving deemed dividends from fsub3 for u s federal_income_tax purposes because fsub3 is treated for foreign law purposes as imputing interest on the instruments which is deemed re-contributed as a capital_contribution and country1’s tax treatment of the instruments results in an increase in share capital which confers a benefit on sub2 that constitutes a distribution_of_property for u s federal_income_tax purposes taxpayer counters that country1 tax treatment does not control u s federal_income_tax characterization and the economic effects of a fictional capital_contribution under foreign law does not create a dividend distribution on the instruments it is well established that u s tax provisions are interpreted according to u s tax concepts absent a clear congressional expression that foreign tax concepts control 302_us_573 goodyear tire rubber co v commissioner 493_us_132 in general sec_301 provides rules governing the distribution_of_property by a corporation to a shareholder with respect to stock a distribution may be actual or constructive the hallmark of a constructive distribution is value passing from or sufficiently specific_economic_benefit conferred by the corporation to the shareholder for which the shareholder did not give value in the country1 tax treatment does not create a deemed_dividend exchange u s v smith f 2d big_number 5th cir sec_301 generally provides rules for determining the amount of any distribution that constitutes a dividend for foreign law purposes interest payments were imputed from fsub3 to sub2 and the imputed amounts were treated as contributed to fsub3 as capital contributions however fsub3 did not make any actual distributions to its shareholder sub2 furthermore the imputed_interest and corresponding capital_contribution did not confer value on sub2 because it is the sole shareholder of fsub3 because sub2 did not receive an actual or constructive distribution from fsub3 sub2 did not receive dividends from sub for u s tax purposes caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
